Mr. PRESIDING JUSTICE TRAPP, dissenting: I would affirm the judgment of the trial court for the reason that the allegations of the amended complaint contain no pleaded facts sufficient to suggest that within the meaning of the Constitution and statutes, the plaintiff is, in fact, a handicapped person as such is defined in Advocates for the Handicapped v. Sears, Roebuck & Co. (1978), 67 Ill. App. 3d 512, 385 N.E.2d 39, appeal denied (1979), 74 Ill. 2d 585, cert. denied (1979), 444 U.S. 981. 62 L. Ed. 2d 408.100 S. Ct. 484. I would further affirm the judgment of the trial court for the reason that a fair reading of the amended complaint fails to state allegations of any fact establishing that plaintiff was actually discharged, or that she was refused work following the surgery alleged. See Criscione v. Sears, Roebuck & Co. (1978), 66 Ill. App. 3d 664, 384 N.E.2d 91.